Citation Nr: 0717172	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and March 1979 to April 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
case was subsequently transferred to the RO in New York, New 
York. 


FINDING OF FACT

A low back disability was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran was provided with the 
notice required under the VCAA by a letter mailed in December 
2003, prior to the initial adjudication of the claim in June 
2004.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The veteran has also not been 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for the claimed disability, but the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a low 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of this claim is no 
more than harmless error.  Therefore, the Board is satisfied 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that 
service medical records were previously associated with the 
claims file in connection with another unrelated claim.  The 
veteran's VA medical records have been associated with the 
claims folder.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to this claim but has determined that 
no such examination is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  In sum, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

VA treatment records and an August 2003 physician's 
questionnaire prepared by Dr. M.R. show that the veteran is 
currently diagnosed with lumbago with disc bulges at L4-5 and 
L5-S1 and right lumbar radiculopathy.  

Dr. M.R. affirmed that the veteran's private treatment 
records were reviewed, and indicated that the veteran's low 
back disorder could have happened in service.  Dr. M.R. then 
opined that the veteran had chronic back pain probably 
secondary to service.  The Board is not persuaded by Dr. 
M.R.'s opinion as it is neither supported by clinical data 
nor supported by a rationale.  Significantly, Dr. M.R. stated 
that he had only been treating the veteran for a back problem 
for one year.  He did not identify the private medical 
records that he had reviewed, nor did he allege that he had 
reviewed the veteran's service medical records.  It appears, 
in all likelihood, that Dr. M.R.'s opinion was based 
primarily upon history provided by the veteran, a history 
that the Board has determined to be inaccurate.  Therefore, 
the Board has found this medical opinion to be lacking in 
probative value.

The veteran's service medical records are completely devoid 
of any evidence of a low back disorder.  In addition, 
although the veteran filed a claim for service connection in 
April 1997, he did not claim entitlement to service 
connection for a low back disability at that time or until 
August 2002.  Significantly, in September 2000, he filed a 
claim for pension benefits based upon non service-connected 
disabilities, to include a back disability.  Moreover, in 
connection with his current claim for service connection for 
low back disability, the veteran has advanced no specific 
contentions.  

The post-service medical evidence includes reports of VA 
examinations performed in May 1997.  They show that the 
veteran neither complained of nor was found to have a low 
back disorder.  In fact, the earliest post-service medical 
evidence of a low back disorder is dated in 2001 and shows 
that the veteran denied any history of back trauma and 
reported only a 3-year history of pertinent symptoms.

Accordingly, it is clear to the Board that the veteran's low 
back disability was not present in service or until years 
thereafter, and is not etiologically related to service.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


